Citation Nr: 0607711	
Decision Date: 03/16/06    Archive Date: 03/29/06

DOCKET NO.  00-21 011A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
compensation benefits in the amount of $345.00, plus accrued 
interest thereon.


(The issue whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for a right eye disability; the issues of 
entitlement to service connection for carpal tunnel syndrome 
and for gout; the issues of entitlement to increased ratings 
for bilateral hearing loss, a left knee limitation of motion 
due to a meniscal injury, left knee instability due to a 
meniscal injury, left leg shell fragment wound scars, right 
knee limitation of motion due to shell fragment wounds, and 
right knee instability due to shell fragment wounds; and the 
issue of entitlement to individual unemployability from 
November 19, 1997. will be the subject of two separate 
decisions.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel

INTRODUCTION

The veteran served on active duty from November 1976 to May 
1978.  The veteran also performed an additional 8 years, 10 
months, and 23 days of active duty.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 decision by the Seattle, 
Washington, Department of Veterans Affairs (VA) Regional 
Office (RO) Committee on Waivers and Compromises.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In order to properly address the question of entitlement to 
waiver of recovery of an overpayment of compensation 
benefits, the Board have accurate and current financial 
information.  Such information is crucial when weighing the 
equities of any claim for waiver of an indebtedness.  Hence, 
as the last financial status report was filed many years ago, 
further development is required.   

Accordingly, this case is REMANDED for the following action:

The RO should send the veteran a 
Financial Status Report form, and request 
that he provide current information as to 
his income, expenses and assets.  
Thereafter, the Committee on Waivers and 
Compromises should readjudicate the 
claim.  If the claim remains denied, a 
Supplemental Statement of the Case must 
be issued, and the appellant offered an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

